Title: [November 1774]
From: Adams, John
To: 



      1774. Tuesday. Novr. 1.
      
      
       Left Brother Paine at New York to go by the Packett to New Port. Rode to Cocks at Kings bridge to break fast, to Havilands at Rye to Dinner, and to Knaps at Horse Neck in Greenwich to lodge.
      
      

      1774. Wednesday. Novr. 2.
      
      
       Rode to Bulkleys at Fairfield to dinner, and to Captn. Benjamins of Stratford to lodge.
      
       

      1774. Thursday. Novr. 3.
      
      
       We design to Great Swamp to day. 42 miles.
       At Newhaven, Coll. Dyer, Deane and Sherman, Mr. Parsons, the new Speaker Williams, Mr. Trumbull and many other Gentlemen came to see us at Beers’s as soon as we got in. Coll. Dyer presented the Compliments of the Governor and Council to the Massachusetts Delegates and asked our Company, to spend the Evening. I begged Coll. Dyer to present my Duty to the Governor and Council, and my Gratitude for the high Honour they did us, but that We had been so long from home and our affairs were so critical, We hoped they would excuse us if we passed thro the Town as fast as possible.
       Mr. Sherman invited us to dine, but Mr. Babcock claimed a Promise, so we dined with him.
       2 or 3 Carriages accompanied us, a few Miles out of Town in the Afternoon.
       We had the most pressing Invitations from many Gentlemen to return thro N. London, Windham &c. &c. &c., but excused ourselves. The People had sent a Courier to N. Haven on Purpose to wait for our Arrival and return to inform the People we were coming.
       Twenty miles from Middletown We met two Gentlemen from thence who came on Purpose to meet us and invite us to dine tomorrow at Middletown. We excused ourselves with great Earnestness.
      
      

      1774. Fryday. Novr. 4.
      
      
       Dined at Hartford, at Bulls, where we had the Pleasure of seeing Mr. Adams’s Minister Mr. How, who is supposed to be courting here. Lodged at Dr. Chafy’s Chaffee’s in Windsor. Very cordially entertained.
      
      

      1774 Saturday. Novr. 5.
      
      
       Break fasted at Austins of Suffield. Went to see a Company of Men exercising upon the Hill, under the Command of a green coated Man, lately a Regular. A Company of very likely stout men.
       Dined at Parsons’s of Springfield. Captn. Pynchon and another Pynchon, and Mr. Bliss, came in to see Us, and at last Coll. Worthington. Worthington behaved decently and politely. Said he was in Hopes we should have staid the Sabbath in Town and he should have had the Pleasure of waiting on us, &c.
       Captn. Pynchon was of the late provincial Congress and gave us some Account of their Proceedings.
       
       Arrived, about 7 O Clock at Scotts of Palmer alias Kingston, where We are to lodge. Scott and his Wife are at this instant, great Patriots. Zealous Americans. Scotts faith is very strong that they will repeal all the Acts, this very winter. Dr. Dana told Us all America, and G. Britain and Europe ow’d us Thanks and that the Ministry would lay hold of our Consent that they should regulate Trade, and our Petition and grant us Relief this Winter.—But neither the Doctors nor Scotts Faith are my Faith.
      
      

      1774. Sunday. Novr. 6.
      
      
       Went all day to hear Mr. Baldwin a Presbyterian Minister at Kingston. We put up at Scotts. Mr. Baldwin came in the Evening to see us.
       Hor. B. 3. O. 2. Pueros ab ineunte AEtate assuefaciendos esse rei militari et Vitae laboriosae.
       We walked to Meeting above 2 Miles at Noon. We walked 1/4 of a Mile and staid at one Quintouns an old Irishman, and a friendly cordial Reception we had. The old Man was so rejoiced to see us he could hardly speak—more glad to see Us he said than he should to see Gage and all his Train.—I saw a Gun. The young Man said that Gun marched 8 Miles towards Boston on the late Alarm. Almost the whole Parish marched off, and the People seemed really disappointed, when the News was contradicted.
      
      
       
        
   
   Not a quotation from Horace’s Book III, Ode ii, but a comment on it. In effect: “Horace says that boys from an early age should be accustomed to military activity and a strenuous life.”


       
       
        
   
   See entry of 6 Sept. and note, above.


       
      
      

      1774. Monday. Novr. 7.
      
      
       Dined at Rice’s of Brookfield. Major Foster came to see us, and gave us an Account of the Proceedings of the Provincial Congress.
       Lodged at Hunts in Spencer.
      
      

      1774. Tuesday. Novr. 8.
      
      
       Breakfasted at Coll. Henshaws of Leicester. Dined at Woodburns of Worcester. Furnival made the two young Ladies come in and sing Us the New Liberty Song.
       Lodged at Coll. Buckminsters of Framingham.
      
      

      1774. Wednesday. Novr. 9.
      
      
       Breakfasted at Reeve’s of Sudbury.
      
     